Calhoon, J.,
delivered the opinion of the court.
Looking over the whole record, this cause must be sent back to stand for action as a pending case in the court below. There appears no service of process in any shape on the Iowa corporation on the attachment issue, and so the trial of the claimant’s issue was premature. French v. Sale, 60 Miss., 530. The objection to the service of process on the main suit upon the declaration should be by plea. It is valid on its face.
The presentation in the deposition of Garrett E. Lamb show's no right in him as executor. The corporation was insolvent. Its capital stock was $50,000. Of this, Artemus Lamb, the father and testator of claimant, owned $29,000. It owed $70,000, all to Artemus Lamb, who was not only a stockholder to the extent of about 60 per centum of the entire capital stock, but also its president, and also its creditor. It owed him $70,000. Its entire assets were $2,500. Under the repeated adjudications of this court, the insolvent corporation could not prefer him, and so, of course, could not prefer his estate. The action of our court is in line with the weight of authority. (3 Clark & M. Priv. Corp., sec. 786b.) If the Iowa court held differently, it is upon their own view of the law, and not in the construction of any statute of that state, and so cannot bind us.

Reversed and remanded.